Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 5, 2018                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

  156604                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  In re B. HADD, Minor.                                             SC: 156604                                        Justices
                                                                    COA: 337097
                                                                    Bay CC Family Division:
                                                                    14-011751-NA
  _______________________________________/

         By order of October 27, 2017, the application for leave to appeal the September
  12, 2017 judgment of the Court of Appeals was held in abeyance pending the decision in
  In re Hill, Minors (Docket No. 155152). On order of the Court, leave to appeal having
  been denied in In re Hill, Minors on April 6, 2018, 501 Mich 1047 (2018), the application
  is again considered and, it appearing to this Court that the case of In re Ferranti, Minor
  (Docket No. 157907-8) is pending on appeal before this Court and that the decision in
  that case may resolve an issue raised in the present application for leave to appeal, we
  ORDER that the application be held in ABEYANCE pending the decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 5, 2018
           d0703
                                                                               Clerk